COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00044-CV


CHARLES H. MYERS                                                 APPELLANT

                                        V.

SAMUEL MYERS                                                      APPELLEE

                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Charles H. Myers appeals the trial court’s judgment that gave

appellee Samuel Myers possession of a Fort Worth residence.2        We strike

appellant’s briefs and dismiss the appeal.

      1
       See Tex. R. App. P. 47.4.
      2
        See Tex. Prop. Code Ann. § 24.007 (West 2000) (explaining that a final
judgment of a county court in an eviction suit may be appealed on the issue of
possession if the premises are being used for residential purposes only).
A justice of the peace rendered judgment for appellee; appellant appealed the
judgment to a county court at law, and the county court at law also rendered
judgment for appellee.
         Appellant filed a document on August 26, 2011 that we construed as his

brief.       The same day, we sent him a letter informing him that, for numerous

reasons, the brief did not comply with rule of appellate procedure 38.1. See Tex.

R. App. P. 38.1. We directed appellant to file an amended brief that complied

with rule 38.1 by September 6, 2011. Appellant filed an amended brief, but it

does not comply with rule 38.1. 3 Therefore, on September 9, 2011, we sent

appellant a letter informing him that his amended brief was deficient and

explaining that if he did not file a second amended brief by September 19, 2011

that complied with rule 38.1, we could strike his briefs and dismiss the appeal.

Appellant has not filed a compliant brief or otherwise responded to our

September 9, 2011 letter. Accordingly, we strike appellant’s briefs and dismiss

the appeal for want of prosecution.      See Tex. R. App. P. 38.8(a)(1), 38.9(a),

42.3(b), (c); Johnson v. Dallas Hous. Auth., 179 S.W.3d 770, 770 (Tex. App.—

Dallas 2005, no pet.).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: November 3, 2011




         3
       For example, appellant’s argument in his amended brief, in two
sentences, references only a book in the Bible and provisions of the United
States Constitution without explaining how the facts of his case apply to those
sources.


                                          2